Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniel et al. (US 6,471,014).
Daniel et al. show a safety device 2 for use with an elevator having a safety circuit best shown in Figure 2 which circuit includes a plurality of safety circuit elements 5-7 that are normally closed during operation and the safety circuit is designed to stop operation when a circuit becomes open, a manual switch 10 for opening at least one of the safety circuits (see column 4, lines 12 and 13) and a light device 16 (also 17-19) which illuminates or no longer illuminates (see column 5, lines 62-67) which indicates a state of the safety circuits.
Re claim 11, the light device turns off or changes in response to an open circuit.
Re claim 12, it is inherent and extremely well known to have a light source change colors to indicate open/close or on/off.
Re claim 15, the switch 10 serves as a run/stop switch.
Re claim 16, inherent is the use of run/stop switches inside an elevator.
Re claim 17, the switch is designed for use in an elevator car.
Re claim 18, the illumination color will change based on the condition of the circuits and position of the switch.
Re claim 19, as per claim 12 rejection.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                        06/14/2022